DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “sixth semiconductor region” and “seventh semiconductor region” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US 2010/0187581 A1).
Claim 1, Shinohara teaches a photoelectric conversion device (image sensor; se abstract and Fig. 5) comprising:
a photoelectric conversion unit that generates a signal charge of a first polarity in response to incident light (photodiode portion; paragraph 0099 and Fig. 5); and
a charge conversion circuit that converts the signal charge into a signal voltage (floating diffusion of paragraph 0099 inherently converts charge to voltage),
wherein the photoelectric conversion unit includes a first semiconductor region of a first conductivity type that is provided in a surface side of a semiconductor substrate and in which carriers of the first polarity are major carriers (p-type surface layer 510; paragraph 0099 and Fig. 5),
a second semiconductor region of a second conductivity type that is provided in the surface side of the semiconductor substrate so as to be spaced apart from the first semiconductor region and in which carriers of a second polarity that is different from the first polarity are major carriers (n-type drain diffusion region 511; paragraph 0099 and Fig. 5),
a third semiconductor region of the first conductivity type that is provided at a first depth that is deeper than a depth at which the second semiconductor region is provided (p well layer 505a; paragraph 0100 and Fig. 5),

a fifth semiconductor region of the first conductivity type that is provided at a third depth that is deeper than a depth at which the fourth semiconductor region is provided (p-type buried layer 502; paragraph 0099 and Fig. 5), and
wherein the third semiconductor region and the fifth semiconductor region overlap the first semiconductor region, the second semiconductor region, and the fourth semiconductor region in the plan view (see Fig. 5 wherein p-type buried layer 502 overlaps the corresponding regions).

Claim 2, Shinohara further teaches wherein impurity concentrations of the third semiconductor region and the fifth semiconductor region are lower than an impurity concentration of the first semiconductor region (see paragraph 0105 for doping concentration descriptions).

Claim 15, Shinohara further teaches wherein the charge conversion circuit is of a charge integration type (the charge conversion circuit is a floating diffusion, paragraph 0099).
 
Claim 16, Shinohara teaches a photoelectric conversion device (image sensor; se abstract and Fig. 5) comprising:

a charge conversion circuit that converts the signal charge into a signal voltage (floating diffusion of paragraph 0099 inherently converts charge to voltage),
wherein the photoelectric conversion unit includes a first semiconductor region of a first conductivity type that is provided in a surface side of a semiconductor substrate and in which carriers of the first polarity are major carriers (p-type surface layer 510; paragraph 0099 and Fig. 5),
a second semiconductor region of a second conductivity type that is provided in the surface side of the semiconductor substrate so as to be spaced apart from the first semiconductor region and in which carriers of a second polarity that is different from the first polarity are major carriers (n-type drain diffusion region 511; paragraph 0099 and Fig. 5),
a third semiconductor region of the first conductivity type that is provided at a first depth that is deeper than a depth at which the second semiconductor region is provided (p-type buried layer 502; Fig. 5), and
a fourth semiconductor region of the second conductivity type that is provided at a second depth that is deeper than a depth at which the third semiconductor region is provided and overlaps the second semiconductor region in a plan view (n-type epitaxial layer 503; paragraph 0099 and Fig. 5), 
wherein the third semiconductor region overlaps the first semiconductor region, the second semiconductor region, and the fourth semiconductor region in the plan view (see Fig. 5 wherein p-type buried layer 502 overlaps the corresponding regions).


the photoelectric conversion device according to claim 1 (see analysis of claim 1, above); and
a signal processing unit that processes a signal output from the photoelectric conversion device (output digital signal is subjected to computational operations by signal processor 1207; paragraph 0117 and Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Batkilin (US 2014/0086394 A1).
Claim 17, Shinohara teaches the photoelectric conversion device according to claim 1 but is silent regarding a scintillator that converts a radioactive ray into a visible light,
wherein the photoelectric conversion unit generates the signal charge based on the visible light received from the scintillator.
Batkilin teaches a scintillator (scintillator layer 102; paragraph 0032 and Fig. 1) that converts a radioactive ray into a visible light (scintillator 102 converts X-ray energy into visible light; paragraph 0034),

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Batkilin with that of Shinohara in order to allow an image sensor to detect light outside the visible range and to correct for geometric distortion during the imaging process (see paragraph 0042 of Batkilin).

Claim 20, Shinohara in view of Batkilin teaches a radioactive ray imaging system comprising:
the photoelectric conversion device according to claim 17 (see analysis of claim 17, above); and 
Batkilin further teaches a control device that processes an image signal obtained at the photoelectric conversion device (captured images are stored for further processing by internal computer 120; paragraph 0040 and Fig. 1). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Muto (US 2017/0359540 A1).

Claim 19, Shinohara teaches a movable object (camera and portable apparatus; paragraph 0005) comprising:
the photoelectric conversion device according to claim 1 (see analysis of claim 1, above); but is silent regarding:

from a parallax image based on signals from the photoelectric conversion device; and
a control unit that controls the movable object based on the distance information.
Muto teaches a movable object (moving body; paragraph 0175) comprising a photoelectric conversion device (imaging system 600; paragraph 0175); 
a distance information acquisition unit (distance obtaining unit 616; paragraph 0175) that acquires distance information on a distance to an object, from a parallax image based on signals from the photoelectric conversion device (“distance obtaining unit 616 configured to calculate a distance to a target object on the basis of the calculated parallax;” paragraph 0175); and
a control unit that controls the movable object based on the distance information (“control ECU 630 is an example of a moving body control unit configured to control the moving body on the basis of distance information;” paragraph 0176).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Muto with that of Shinohara in order to improve an accuracy of focusing (paragraph 0177 of Muto) as well as to avoid a collision between an object and the movable object (see paragraph 0176 of Muto).

Allowable Subject Matter
Claims 9, 12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the structure of the third, fourth, fifth, sixth, and seventh semiconductor regions, especially the definitions of the outer edges of the third and fifth semiconductor regions as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-8, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696